Citation Nr: 1608271	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected ulcerative colitis.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

In a February 2016 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims for entitlement to an increased rating for ulcerative colitis and entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to an increased rating for ulcerative colitis and entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a February 2016 statement, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to an increased rating for ulcerative colitis and for entitlement to TDIU prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

The appeal of the claim of entitlement to increased rating for ulcerative colitis is dismissed.

The appeal of the claim of entitlement to TDIU is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


